Case 1:19-cv-01197-LO-TCB Document 5 Filed 09/18/19 Page 1 of 2 PageID# 101



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION

__________________________________________
                                                     )
UNITED STATES OF AMERICA,                            )
                                                     )
                       Plaintiff,                    )
                                                     )
               v.                                    )       Case No. 1:19-cv-1179-LO-TCB
                                                     )
EDWARD SNOWDEN,                                      )
                                                     )
                       Defendant,                    )
                                                     )
and                                                  )
                                                     )
MACMILLAN PUBLISHERS INC., et al.,                   )
                                                     )
                       Relief-Defendants.            )
                                                     )

                                    [PROPOSED] ORDER

       Upon consideration of Plaintiff’s Motion for Alternative Foreign Service Pursuant to

Rule 4(f)(3), it is hereby

       ORDERED that Plaintiff’s motion is GRANTED; and it is further ORDERED as follows:

       1. Plaintiff shall effectuate service of the Summons and Complaint on Defendant

           Edward Snowden by serving those documents, in a manner consistent with Fed. R.

           Civ. P. 4, on one or more of the following individuals/entities:

           a. Mr. Ben Wizner, Director of the American Civil Liberties Union’s Speech,

               Privacy, and Technology Project; and/or

           b. Macmillan Publishers, Inc., a company located in New York, NY; and/or

           c. Freedom of the Press Foundation, an organization located in San Francisco, CA.
Case 1:19-cv-01197-LO-TCB Document 5 Filed 09/18/19 Page 2 of 2 PageID# 102



       2. Unless and until Mr. Snowden (or an attorney representing Mr. Snowden) formally

          enters an appearance in this case, for any future filings in this case required to be

          served on Mr. Snowden pursuant to Fed. R. Civ. P. 5, those filings shall be served on

          Mr. Snowden through one or more of the individuals/entities listed above, in any

          manner permitted by Fed. R. Civ. P. 5.



September ___, 2019                          ___________________________________

Alexandria, Virginia                         HON. THERESA C. BUCHANAN
                                             United States Magistrate Judge




                                                2
